DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “to collect a lesion” is unclear and does not appear to be coherent with the remainder of the claim.

Regarding claim 6, the limitation “and/or” is indefinite. It is not known if the associated limitations or inclusively required or not.
Claim 10 recites the limitation "the preset range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the limitation “preset angle range” is indefinite because the claims fail to establish what or how a “preset” is derived.
Regarding claim 11, the limitation “preset value” is indefinite because the claims fail to establish what or how a “preset” is derived.
Regarding claim 14, the limitation “wherein a probe comprise of the probe housing” is unclear and does not appear to be coherent with the remainder of the claim.
Regarding claim 17, the limitation “preset range” is indefinite because the claims fail to establish what or how a “preset” is derived.
Regarding claim 20, the limitation “and/or” is indefinite. It is not known if the associated limitations or inclusively required or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 12-15, 17-18 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2012/0271173 A1).
Regarding claim 1, Li (‘173) teach a probe robot device, comprising: a probe housing; a probe transducer connected to the probe housing, the probe transducer being configured to collect a lesion; and a probe connecting line connected to the probe transducer, the probe connecting line being configured to transmit lesion information collected by the probe transducer, wherein the probe robot device further comprises a probe movement mechanism, the probe movement mechanism is capable of controlling the probe transducer to respectively perform rotational movement around at least two angled axes within a preset angle range (see [0025]-[0026]; and Fig. 1).
Regarding claim 2, Li (‘173) teach the probe robot device according to claim 1, wherein the probe movement mechanism comprises a probe rotating structure, wherein the probe rotating structure is capable of controlling the probe transducer to rotate around a vertical axis perpendicular to the surface of the lesion (see [0027]).
Regarding claim 3, Li (‘173) teach the probe robot device according to claim 2, wherein the probe movement mechanism comprises a probe swinging structure, wherein the probe swinging structure is capable of controlling the probe transducer to perform rotational movement around an axis parallel to a plane of the lesion within a range less than 180 degrees, the probe swinging structure is connected to the probe rotating structure, and the probe rotating structure is capable of controlling the probe swinging structure and the probe transducer to rotate together around a vertical axis perpendicular to the surface of the lesion (see [0025]-[0026]).
Regarding claim 4, Li (‘173) teach the probe robot device according to claim 2, wherein the probe rotating structure comprises a steering engine and a steering engine connecting arm connected 
Regarding claim 5, Li (‘173) teach the probe robot device according to claim 1, wherein the probe movement mechanism comprises a probe swinging structure, wherein the probe swinging structure is capable of controlling the probe transducer to perform rotational movement around an axis parallel to a plane of the lesion within a range less than 180 degrees (see [0025]-[0026]).
Regarding claim 6, Li (‘173) teach the probe robot device according to claim 5, wherein the probe swinging structure comprises a probe front and back swinging structure for controlling swinging type rotational movement of the probe transducer in front and back directions, and/or a probe left and right swinging structure for controlling swinging type rotational movement of the probe transducer in left and right directions (see [0027]).
Regarding claim 7, Li (‘173) teach the probe robot device according to claim 6, wherein the probe robot device further comprises a bracket for mounting the probe left and right swinging structure, wherein the bracket is connected to the probe front and back swinging structure, and the probe front and back swinging structure is capable of driving the bracket and the probe left and right swinging structure to perform front and back swinging type rotational movement together (see [0027]).
Regarding claim 8, Li (‘173) teach the probe robot device according to claim 6, wherein the probe swinging structure comprises a steering engine and a steering engine connecting arm connected between the steering engine and the probe transducer, wherein the steering engine controls the rotational movement of the probe transducer by the steering engine connecting arm (see [0027]).
Regarding claim 12, Li (‘173) teach the probe robot device according to claim 1, wherein the probe robotic device further comprises a robotic arm wherein the robotic arm is capable of controlling the probe transducer to move in a direction close to or away from the detected surface and/or move on the detected surface (see [0025]-[0026]; and Fig. 1).

Regarding claim 14, Li (‘173) teach the probe robot device according to claim 1, wherein a probe comprises of the probe housing, the probe transducer and the probe connecting line, the probe movement mechanism and the probe constructed as an integral unit, the probe movement mechanism disposed inside the probe housing (see [0025]-[0026]; and Fig. 1).
Regarding claim 15, Li (‘173) teach the probe robot device according to claim 14, wherein the probe movement mechanism comprises a probe rotating structure, a probe front and back swinging structure and a probe left and right swinging structure, the probe transducer is connected to the probe left and right swinging structure, the probe left and right swinging structure drives the probe transducer to rotate around a X axis; the probe left and right swinging structure is fixedly connected to the probe front and back swinging structure by a bracket, the probe front and back swinging structure drives the probe left and right swinging structure and the probe transducer to swing front and back to rotate around a Y axis together; the probe front and back swinging structure is connected to the probe rotating structure, the probe rotating structure controls the probe front and back swinging structure and the probe left and right swinging structure to rotate around a Z axis together (see [0025]-[0027]).
Regarding claim 17, Li (‘173) teach the probe robot device according to claim 15, every two axes of rotation are provided at a preset angle to each other (see [0027]).
Regarding claim 18, Li (‘173) teach the probe robot device according to claim 14, wherein the probe movement mechanism comprises three steering engines, the three steering engines are configured to control the rotation of the probe transducer in three directions of the space (see [0025]-[0026]).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2012/0271173 A1) in view of Wang et al. (US 2014/0121520 A1).
Regarding claim 9, Li (‘173) teach the probe robot device according to claim 1, but fail to explicitly teach a probe pressure detecting structure. However, Wang et al. (‘520) from the same field of endeavor do teach wherein the probe robot device further comprises a probe pressure detecting structure, the probe pressure detecting structure is configured to detect a pressure of the probe against a detected surface (see [0051]). It would be obvious to one of ordinary skill in the art to combine the invention of Claim 1 with the features of Wang et al. for the benefit of sensing the force or pressure that a compression/scanning assembly exerts on a patient and to use the resulting information to improve imaging.

Regarding claim 11, Li (‘173) in view of Wang et al. (520) teach the probe robot device according to claim 9, wherein the probe robot device further comprises a prompting module, wherein when the pressure reaches a preset value, the prompting module will perform corresponding prompting (see Wang et al. [0079]).
Regarding claim 19, Li (‘173) teach the probe robot device according to claim 14, but fail to explicitly teach a pressure sensor. However, Wang et al. (‘520) from the same field of endeavor do teach a pressure sensor, when the pressure detected by the pressure sensor reaches a preset value, a prompt sound or a vibration reminder will be provided; when the pressure detected by the pressure sensor exceeds the preset value, a warning will be provided (see [0079]). It would be obvious to one of ordinary skill in the art to combine the invention of Claim 1 with the features of Wang et al. for the benefit of sensing the force or pressure that a compression/scanning assembly exerts on a patient and to use the resulting information to improve imaging.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2012/0271173 A1) in view of Stouffer et al. (US Pat. No. 4,099,420 A).
Regarding claim 16, Li (‘173) teach the probe robot device according to claim 14, including a telescopic movement of the probe (see [0025]) but fail to explicitly teach a spring. However, Stouffer et al. (‘420) from the same field of endeavor do teach a telescopic mechanism utilizing a spring (see col. 2, lines 12-16 and 60-63). It would be obvious to one of ordinary skill in the art to combine the invention of Claim 14 with the features of Stouffer et al. for the benefit of utilizing a mechanical source of force for assisting in the telescopic movement of Li.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793